     Case 2:17-cv-00463-KJM-CKD Document 55 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ERIC EL,                                           Case No. 2:17-cv-00463-KJM-CKD
12
                                         Plaintiff, ORDER
13
                   v.
14

15   MICHAEL MARTEL, et al.,
16                                    Defendants.
17

18

19        The Court, having considered Defendants’ motion to modify the scheduling order, and good

20   cause having been shown:

21        IT IS ORDERED: Defendants’ motion is granted. The deadline for filing dispositive

22   motions is August 5, 2020.

23

24   Dated: July 7, 2020
                                                    _____________________________________
25
                                                    CAROLYN K. DELANEY
26                                                  UNITED STATES MAGISTRATE JUDGE

27

28
                                                    1
                                                               [Proposed] Order (2:17-cv-00463-KJM-CKD)
